DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-13 and 15-19 are currently being examined.

Drawings
The drawings are objected to because: 
Figures 2, 2A and 3:  underlined reference number “126” should be – 125 – which is the reference number for the high pressure region per specification para. 0039;
Figure 2A:  lead line from reference number “126,” which is not underlined, should be directed to the second end of the bellow seals 122 per specification para. 0040; 
Figure 2 should be named Figure 2A; and Figure 2A should be named Figure 2B so as to correspond to the amendment to the specification filed 6/30/2021.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities: 
Para. 0025: in line 1 “FIGS. 2A and 2B are a side,” should be – FIGS. 2A and 2B
                   are side, --; 
Para. 0034: in line 1 “FIG. 2” should be – FIG. 2A --;
Para. 0036: in line 1 “(FIG. 2)” should be – (FIG. 2A) – and  
         in line 4 “(FIG. 2A)” should be – (FIG. 2B) --; and 
	Para. 0040 in line 2 “FIG. 2” should be  -- FIG. 2A --.
Appropriate correction is required.

Claim Objections
Claims 3 and 12-13 are objected to because of the following informalities:  
claim 3: in line 2 “the radially outer surface” should be – the radially outward surface --; and 
claims 12-13: in line 2 of each claim “a radially outer surface” should  be – the radially outward surface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bidkar et al. (20140119912).

Regarding independent claims 1, 10 and 18, Bidkar discloses:
Claim 1: a hydrostatic seal (17, 21 sealing device segments shown in Figs. 6-7; para. 34-35) configured to be disposed between relatively rotatable components (seal assembly includes multiple sealing device segments disposed circumferentially intermediate to a stationary housing and a rotor; para. 5) comprising: 
a seal carrier (14, 26 in Figs. 1, 6 and 7);
a beam (18 in Figs. 6 and 7) extending axially (axial direction is shown by arrow 11 in all Figures; para. 26) from a forward end (forward end is at left end of beam 18 in Figs. 6 and 7) to an aft end (aft end is at right end of beam 18 in Figs. 6 and 7), the beam connected to the seal carrier at one of the forward end and the aft end, the beam free at the other end such that the beam is cantilevered with respect to the seal carrier (in Fig. 6 beam 18 is connected to seal carrier 14, 26 at forward end with aft end free, 
one or more teeth included on the sealing surface (one or more teeth 20 in Fig. 6 and para. 34; one or more teeth 31 in Fig. 7 and para. 35); and
a bellows seal (bellows 38, 40 in Figs. 6 and 7; para. 35) operatively coupled to the seal carrier (38, 40 are coupled to 14 in Figs. 6 and 7) and in contact with the beam (38, 40 are in contact with 18 in Figs. 6 and 7).

    PNG
    media_image1.png
    620
    858
    media_image1.png
    Greyscale

Claims 10: a seal assembly (Fig. 1) disposed in a gas turbine engine (para. 2), the seal assembly comprising: a stator (stationary housing 12 in Fig. 1; para. 26); a rotor (seal assembly 10 is arranged around a rotor shaft not shown per para. 26 in Fig. 1, but a representative rotor 92 is shown in Fig. 14 with a seal assembly); and a hydrostatic seal (17, 21 sealing device segments shown in Figs. 6-7; para. 34-35) disposed between the stator and the rotor, the hydrostatic seal comprising: 
a seal carrier (14, 26 in Figs. 1, 6 and 7);
a beam (18 in Figs. 6 and 7) extending axially (axial direction is shown by arrow 11 in all Figures; para. 26) from a forward end (forward end is at left end of beam 18 in Figs. 6 and 7) to an aft end (aft end is at right end of beam 18 in Figs. 6 and 7), the beam connected to the seal carrier at one of the forward end and the aft end, the beam free at the other end such that the beam is cantilevered with respect to the seal carrier (in Fig. 6 beam 18 is connected to seal carrier 14, 26 at forward end with aft end free, and in Fig. 7 beam 18 is connected to seal carrier 14, 26 at aft end with forward end 
one or more teeth included on the sealing surface (one or more teeth 20 in Fig. 6 and para. 34; one or more teeth 31 in Fig. 7 and para. 35); and
a slotted bellows seal (bellows 38, 40 in Figs. 6 and 7; para. 35, bellows 38, 40 have corrugations or slots in Figs. 6 and 7) extending longitudinally from a first end to a second end (radially outward end of 38, 40 is first end and radially inward end of 38, 40 is second end in Figs. 6 and 7) the first end operatively coupled to the seal carrier at the first end (first end of 38, 40 coupled to seal carrier 14, 26 in Figs. 6 and 7).
Claim 18: a gas turbine engine (para. 2) comprising: 
a compressor section; a combustor section; a turbine section (all three sections are inherently in a gas turbine engine); and a hydrostatic seal assembly comprising:  
a stator (stationary housing 12 in Fig. 1; para. 26); a rotor (seal assembly 10 is arranged around a rotor shaft not shown per para. 26 in Fig. 1, but a representative rotor 92 is shown in Fig. 14 with a seal assembly); and a hydrostatic seal (17, 21 sealing device segments shown in Figs. 6-7; para. 34-35) disposed between the stator and the rotor, the hydrostatic seal comprising:
a seal carrier (14, 26 in Figs. 1, 6 and 7 where 26 is at forward end of 14 in Fig. 6 and 26 is at aft end of 14 in Fig. 7); 
a beam (18 in Figs. 6 and 7; Fig. 6 shows 18 with an L shaped structure 70 with nose 72 at forward end, while Fig. 7 shows 18 with L shaped structure 71 with nose 73 at aft end; other elements are similar in both Figs.) extending axially (axial direction is shown by arrow 11 in all Figures; para. 26) from a forward end (forward end is at left 
one or more teeth included on the sealing surface (one or more teeth 20 in Fig. 6 and para. 34; one or more teeth 31 in Fig. 7 and para. 35); and 
a bellows seal (38, 40 in Figs. 6 and 7) in contact with the seal carrier and in contact with the beam (38, 40 contact seal carrier 14, 26 and 38, 40 contact beam 18 in Figs. 6 and 7) . 

Regarding claims 2 and 11, Bidkar further discloses wherein the bellows seal (38, 40) is disposed between a radially inward surface (labeled in annotated Fig. 7) of the seal carrier and the radially outward surface (labeled in annotated Fig. 7) of the beam.

    PNG
    media_image2.png
    490
    704
    media_image2.png
    Greyscale

Regarding claims 3 and 12, Bidkar further discloses wherein the bellows seal extends longitudinally in a direction perpendicular (labeled in annotated Fig. 7-A) to the radially outward surface (labeled in annotated Fig. 7-A) of the beam.
Regarding claims 6 and 19, Bidkar further discloses wherein the bellows seal is slotted (bellows 38, 40 have corrugations which are interpreted as slots) to allow deflection of the beam (bellows 38, 40 are referred to as bellow springs or flexures in para. 35 which is interpreted as the bellows are flexible and allow deflection of beam 18).
Regarding claims 7 and 15, Bidkar further discloses wherein the beam is connected to the seal carrier at the forward end of the beam (Fig. 6 shows beam 18 connected to seal carrier 14, 26 at the forward end which is at left end of 18 in Fig. 6).
claims 8 and 16, Bidkar further discloses wherein the beam is connected to the seal carrier at the aft end of the beam (Fig. 7 shows beam 18 connected to seal carrier 14, 26 at the aft end which is at right end of 18 in Fig. 7).
Regarding claims 9 and 17, Bidkar further discloses wherein the bellows seal is in contact with the beam (bellows 38, 40 is shown in contact with beam 18 from the bellows forward end to bellows aft end in both Figs. 6 and 7) proximate the end of the beam that is free (the aft end of bellows 38, 40 is proximate the free aft end of beam 18 as shown in Fig. 6; the forward end of bellows 38, 40 is proximate the free forward end of beam 18 as shown in Fig. 7).
Regarding claim 13, Bidkar further discloses wherein the second end (radially inward end as discussed above in claim 10) of the bellows seal is in contact with the radially outward surface of the beam (labeled in annotated Fig. 7 above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 18 have been considered but are moot because the current 102 rejection shows that Bidkar does disclose the new limitation added to the independent claims “the beam [has] a sealing surface and a radially outward surface; [and] one or more teeth included on the sealing surface.” Applicant argued on page 8 of Remarks that Bidkar does not teach or disclose the newly added limitation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741